DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/505,879, application filed on 07/09/2019.  Claims 1-18 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 07/09/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bianco et al. (US PG Pub No. 2011/0074351).

7.          With respect to claim 1, Bianco teaches:
a static charging column having an operator control panel mounted in the static charging column (see static charging column 242/244, shown in Col 13/14),
a charging cable mounted in the charging column (see charging cable for charging vehicle, Figures 13 and 14),
a plug receptacle mounted in the charging column for receiving a charging plug connected to the charging cable (see plug receptacle for charging cable, Figure 13), and
an upper receptacle and a lower receptacle on a front side of the charging
column (see upper and lower portions of charging station column and receptacle, Figure 13),
wherein in a first configuration of the charging station for use by a standing person of a height in a standard height range for a person, the charging station is configured such that the operator control panel is received by the upper receptacle and the plug receptacle is received by the lower receptacle (see first configuration of user standing at control panel and display to interact and user charging station, Figure 13 and 19),
wherein in a second configuration of the charging station for use by a person seated in a wheelchair, the charging station is configured such that an appliance carrier which projects beyond the front side is received by the lower receptacle, and the appliance carrier receives the operator control panel and the plug receptacle (see convenient intermediate location for control console and display to be used for different users at charging station, paragraph [0093], Figures 13 and 19/19A).

8.          With respect to claim 2, Bianco teaches:
wherein the operator control panel has a display module and/or an RFID reader and/or an off switch for manually ending a charging process (see ID process at control panel display for user, paragraphs [0090]-[0095]). 

9.          With respect to claim 3, Bianco teaches:
wherein the display module has an in-plane switching (IPS) panel which is stable in terms of a viewing angle (control panel display for user, paragraphs [0090]-[0095]).

10.          With respect to claim 4, Bianco teaches:
wherein the display module has a touchscreen (control panel display with touchscreen for user, paragraphs [0090]-[0095], Figure 19).

11.          With respect to claim 5, Bianco teaches:
wherein the appliance carrier has all human-machine interface (HMI) elements of the charging station (control panel display for human user, paragraphs [0090]-[0095]).

12.          With respect to claim 6, Bianco teaches:
wherein, in the first configuration, a side of the operator control panel and/or of the display module facing toward an operator is aligned with the front side of the charging column facing toward the operator (see first configuration of user standing at control panel and display to interact and user charging station, Figure 13 and 19).

13.          With respect to claim 7, Bianco teaches:
wherein, in the first configuration, a side of the plug receptacle facing toward an operator is aligned with the front side of the charging column facing toward the operator (see first configuration of user standing at control panel and display to interact and user charging station, Figure 13 and 19).

14.          With respect to claim 8, Bianco teaches:
(see paragraph [0090]-[0095], Figures 13 and 19).

15.          With respect to claim 9, Bianco teaches:
wherein, in the second configuration, a front side of the appliance carrier facing toward the operator is arranged so as to be (i) angled with respect to a vertical plane, and (ii) positioned closer to the operator in a lower region of said front side of the appliance carrier than in an upper region of said front side of the appliance carrier (see convenient intermediate location for control console and display to be used for different users at charging station, paragraph [0093], Figures 13 and 19/19A).

16.          With respect to claim 10, Bianco teaches:
wherein the front side of the appliance carrier is formed by a non-domed plane (see plane of charging column and carrier, paragraph [0093], Figures 13 and 19/19A).

17.          With respect to claim 11, Bianco teaches:
wherein the front side of the appliance carrier includes the display module in an upper region thereof and the RFID reader in a lower region thereof (control panel display with touchscreen for user, paragraphs [0090]-[0095], Figure 19).

18.          With respect to claim 12, Bianco teaches:
wherein the appliance carrier, in a region of a side wall arranged between the front side of the appliance carrier and the charging column, receives the plug receptacle and/or the off switch for the insertion of the charging plug in a direction parallel to the front side of the charging column (see plane of charging column and carrier, paragraph [0093], Figures 13 and 19/19A).

19.          With respect to claim 13, Bianco teaches:
wherein, in the second configuration, the appliance carrier projects by 15 to 25 cm with respect to the front side of the charging column in a region of the appliance carrier (see paragraph [0090]-[0095], Figures 13 and 19).

20.          With respect to claim 14, Bianco teaches:
wherein, in the second configuration, the appliance carrier is arranged at a height on the charging column of 80 to 110 cm above the ground (see paragraph [0090]-[0095], Figures 13 and 19).

21.          With respect to claim 15, Bianco teaches:
wherein at an elevation below the lower receptacle, the charging column has a constant cross section and a length of 30 cm to 40 cm (see paragraph [0090]-[0095], Figures 13 and 19).

22.          With respect to claim 16, Bianco teaches:
wherein, in the second configuration, the upper receptacle is covered by a faceplate that is connected to the upper receptacle (see plane of charging column and carrier, paragraph [0093], Figures 13 and 19/19A).

23.          With respect to claim 17, Bianco teaches:
an upper, laterally projecting end at an upper end of the charging column, wherein the charging cable is led out of the charging column via the projecting end (see projecting end of charging column, cable, paragraph [0093], Figures 13 and 19/19A).

24.          With respect to claim 18, Bianco teaches:
(see plug receptacle for charging cable, Figure 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851